         Case 2:21-cv-03366-MMB Document 1 Filed 07/29/21 Page 1 of 11




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                    )
ELLEN KLEINER and YURY KLEINER, w/h )
                                    )
                  Plaintiffs,       )
                                    )
            v.                      )
                                    )
RITE AID CORPORATION;               )
                                    )
RITE AID OF PENNSYLVANIA, INC.;     )
                                    )
                                    )
JOHNSON & JOHNSON;                                          Case No. ________________
                                    )
                                    )
JOHNSON & JOHNSON CONSUMER          )
COMPANIES, INC.;                    )                       JURY TRIAL DEMANDED
                                    )
IMERYS TALC AMERICA, INC. f/k/a     )
LUZENAC AMERICA, INC.;              )
                                    )
and                                 )
                                    )
PERSONAL CARE PRODUCTS COUNCIL      )
f/k/a COSMETIC, TOILETRY, AND       )
FRAGRANCE ASSOCIATION               )
                                    )
                  Defendants.       )



          NOTICE OF REMOVAL OF DEFENDANTS JOHNSON & JOHNSON
                 AND JOHNSON & JOHNSON CONSUMER INC.

       PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendants

Johnson & Johnson and Johnson & Johnson Consumer Inc., formerly known as Johnson

& Johnson Consumer Companies, Inc., (collectively, “the Johnson & Johnson Defendants” or

“Removing Defendants”) timely remove this action titled Ellen Kleiner et al. v. Johnson

& Johnson et al. from the Court of Common Pleas of Philadelphia County to the United States

District Court for the Eastern District of Pennsylvania. This Court has original jurisdiction under
          Case 2:21-cv-03366-MMB Document 1 Filed 07/29/21 Page 2 of 11




28 U.S.C. §§ 1332 and 1441 et seq. Complete diversity of citizenship exists between Plaintiffs

and the Defendants, and it is facially evident from the Complaint that the amount in controversy

exceeds $75,000.00, exclusive of interest and costs.

        This case properly belongs in federal court and more specifically in the related multidistrict

litigation pending in the District of New Jersey. However, in support of their forum-shopping

strategy and efforts to avoid federal court, Plaintiffs acted in bad faith by waiting until the eve of

trial to dismiss the non-diverse defendants (Rite Aid)—even though they have known since the

beginning that they have no tangible evidence that Mrs. Kleiner bought the products at issue at any

Rite Aid store, and that the Rite Aid stores were not proper defendants. In support of removal, the

Johnson & Johnson Defendants further state as follows:

I.      INTRODUCTION AND FACTUAL BACKGROUND

        1.       On August 17, 2017, Plaintiffs Ellen Kleiner and Yury Kleiner (“Plaintiffs”),

citizens of the Commonwealth of Pennsylvania, filed a Complaint in the Court of Common Pleas

of Philadelphia County in the case captioned Ellen Kleiner and Yury Kleiner v. Rite Aid

Corporation et al., Case No. 170102505. See Ex. A; see also Complaint, which is attached as

Exhibit B. The Complaint was preceded by a Writ of Summons, which was filed on January 18,

2017. See Writ of Summons, which is attached as part of Exhibit A. Plaintiffs have demanded a

trial by jury.

        2.       Plaintiffs allege that Mrs. Kleiner regularly dusted her perineal area with Johnson

& Johnson Consumer Inc.’s Baby Powder and Shower to Shower products. These products

contain talcum powder, which Plaintiffs claim proximately caused Mrs. Kleiner to develop ovarian

cancer. Compl. ¶¶ 42-44.

        3.       Plaintiffs originally named six defendants: Rite Aid Corporation; Rite Aid of

Pennsylvania, Inc.; Johnson & Johnson; Johnson & Johnson Consumer Companies, Inc.; Imerys


                                                  2
         Case 2:21-cv-03366-MMB Document 1 Filed 07/29/21 Page 3 of 11




Talc America, Inc.; and Personal Care Products Counsel. Imerys Talc America, Inc. was dismissed

by stipulation of the parties on February 4, 2019. See Stipulation for Voluntary Discontinuance as

to Defendant Imerys Talc America, Inc. F/K/A Luzenac America, Inc. Only, which is attached as

Exhibit C. Personal Care Products Counsel was dismissed by stipulation of the parties on

December 29 2017. Stipulation of Dismissal of Defendant Personal Care Products Council with

Prejudice, which is attached as Exhibit D. Rite Aid Corporation and Rite Aid of Pennsylvania,

Inc. were dismissed by stipulation of the parties on July 28, 2021—the night before jury selection

was supposed to begin. See Stipulation for Voluntary Discontinuance as to Defendants Rite Aid

Corporation and Rite Aid of Pennsylvania, LLC Only, which is attaches as Exhibit E. Thus, as of

filing of this Notice, the only remaining defendants are the Johnson & Johnson Defendants.

       4.      On October 4, 2016, the Judicial Panel on Multidistrict Litigation issued an order

establishing MDL No. 2738, In re: Johnson & Johnson Talcum Powder Products Marketing, Sales

Practices and Products Liability Litigation, before Chief Judge Freda L. Wolfson in the United

States District Court for the District of New Jersey. The Johnson & Johnson Defendants intend to

seek the transfer of this action to that proceeding, and will shortly provide the MDL Panel notice

of this action pursuant to the “tag-along” procedure contained in the MDL Rules.

II.    REMOVAL IS PROPER BECAUSE THIS COURT HAS ORIGINAL SUBJECT
       MATTER JURISDICTION PURSUANT TO 28 U.S.C. § 1332(a).

       5.      This Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332(a) because there

is complete diversity between Plaintiffs and the Defendants, and the amount in controversy

exceeds $75,000, exclusive of interest and costs. See 28 U.S.C. § 1441(a), (b)(2).




                                                3
         Case 2:21-cv-03366-MMB Document 1 Filed 07/29/21 Page 4 of 11




        A.      The Amount in Controversy Requirement Is Satisfied.

        6.      Pursuant to 28 U.S.C. § 1446(c)(2)(B), removal is proper if the court finds, by a

preponderance of the evidence, that the amount in controversy exceeds $75,000, exclusive of

interest and costs.1

        7.      In the Complaint, Plaintiffs specifically request damages “in excess of $50,000.00”

against the Johnson & Johnson Defendants on each of 11 different counts. See Compl. at

unnumbered paragraphs at conclusion of Counts II, V, VIII, X, XI, XIII, XIV, XV, XVI, XVIII,

and XIX,. Additionally, Plaintiffs include a request for punitive and treble damages on each of

their 11 counts, which are included in the calculation of the amount in controversy. See Compl. at

unnumbered paragraphs at conclusion of II, V, VIII, X, XI, XIII, XIV, XV, XVI, XVIII, and XIX.

        8.      Furthermore, Plaintiffs are asserting a personal injury lawsuit—claims typically

associated with significant damages. It is widely recognized that personal injury claims facially

meet the $75,000 jurisdictional threshold. See, e.g., Strauss v. Ghuman Truck Serv., No. 15-0900,

2015 WL 1822576, at *2-3 (E.D. Pa. Apr. 22, 2015) (finding amount-in-controversy requirement

met based “[o]n the face of the instant Complaint” where the plaintiff “claimed serious injuries,

medical expenses, and present and future wage loss that clearly indicate[d] that the amount in

controversy is in excess of $75,000”); In re Rezulin Prods. Liab. Litig., 133 F. Supp. 2d 272, 296

(S.D.N.Y. 2001) (finding that a complaint alleging various injuries from taking a prescription drug

“obviously asserts a claim exceeding $75,000”).

        9.      On the face of the Complaint, it is therefore plain that Plaintiffs seek in excess of

$75,000, exclusive of interest and costs.


1
       “The jurisdictional fact . . . is not whether the damages are greater than the requisite
amount, but whether a fact finder might legally conclude that they are . . . .” Kopp v. Kopp, 280
F.3d 883, 885 (8th Cir. 2002) (emphasis added).


                                                  4
         Case 2:21-cv-03366-MMB Document 1 Filed 07/29/21 Page 5 of 11




       B.      There Is Complete Diversity of Citizenship Between Plaintiffs and the
               Remaining Defendants.

       10.     Plaintiffs filed this case in the Commonwealth of Pennsylvania and allege that they

are resident citizens of the Commonwealth of Pennsylvania. Compl. ¶¶ 1-2.

       11.     Johnson & Johnson is a New Jersey corporation with its principal place of business

in the State of New Jersey. Id. ¶ 3.

       12.     Johnson & Johnson Consumer Inc., f/k/a Johnson & Johnson Consumer

Companies, Inc., is a New Jersey corporation with its principal place of business in the State of

New Jersey. Id. ¶ 4.

       13.     Accordingly, as of the dismissal of Rite Aid Corporation and Rite Aid of

Pennsylvania, Inc., there is complete diversity of citizenship between Plaintiffs and the Johnson &

Johnson Defendants, and thus removal is proper. 28 U.S.C. §§ 1332(a), 1441(a).

III.   THE JOHNSON & JOHNSON DEFENDANTS HAVE SATISFIED THE
       PROCEDURAL REQUIREMENTS FOR REMOVAL.

       14.     The Court of Common Pleas of Philadelphia County is located within the Eastern

District of Pennsylvania, see 28 U.S.C. § 118(a), and venue for this action is proper in this Court

because the Eastern District of Pennsylvania is the “district and division embracing the place where

such action is pending.” 28 U.S.C. § 1441(a).

       15.     Pursuant to 28 U.S.C. § 1446(a), a copy of all process, pleadings, orders, and other

documents on file in the Court of Common Pleas of Philadelphia County is attached as Exhibit A.

Moreover, with the filing of this Notice of Removal, the Johnson & Johnson Defendants are paying

the prescribed filing fee, filing proof of filing the Notice with the Clerk of the State Court along

with proof of service on all adverse parties, and complying with all local rules.

       16.     Immediately following the filing of this Notice of Removal, written notice of its

filing will be delivered to Plaintiffs’ counsel, and the Johnson & Johnson Defendants will promptly


                                                 5
         Case 2:21-cv-03366-MMB Document 1 Filed 07/29/21 Page 6 of 11




file a copy of this Notice with the Court of Common Pleas of Philadelphia County, as required by

28 U.S.C. § 1446(d).

       17.     This Notice is timely pursuant to 28 U.S.C. §§ 1446(b)(3) and 1446(c)(1). Former

defendants Rite Aid Corporation (“RAC”) and Rite Aid of Pennsylvania, Inc. (“RAOP”)

(collectively, “the Rite Aid Former Defendants”) are both citizens of Pennsylvania. Compl. ¶¶ 6-

7. Thus, the courts had concluded that this initial pleading was not removable,2 but the dismissal

of these defendants on July 28, 2021 confirms there is complete diversity among the real parties

to the controversy.

       18.     This Notice is also timely pursuant to 28 U.S.C. § 1446(c)(1) because, even though

this Notice is being filed more than one year after commencement of the action, Plaintiffs acted in

bad faith by continuing to assert unsupported allegations against the Rite Aid Former Defendants

in order to prevent the Johnson & Johnson Defendants from removing the action.

       19.     While the “bad faith” exception of § 1446(c)(1) is relatively new, “[t]hose courts

that have examined the new language agree that bad faith is evidenced by intentional conduct on

behalf of the plaintiff which denies the defendant to remove the case to federal court.” Bolus v. IAT

Ins. Grp., No. 19-1712, 2019 WL 3001628, at *3 (E.D. Pa. July 9, 2019). Whether a plaintiff acted

in bad faith can be ascertained by circumstantial evidence. In re: Asbestos Prods. Liab. Litig. (No.

VI), No. 16-cv-02408, 2016 WL 4264193, at *2 (E.D. Pa. Aug. 11, 2016).




2
         The Johnson & Johnson Defendants have previously removed this case twice, arguing in
the first instance that the Rite Aid Former Defendants were fraudulently joined. In both cases, this
Court granted Plaintiffs’ motion to remand back to state court. See Kleiner v. Rite Aid Corp., 604
B.R. 1 (E.D. Pa. 2019); Kleiner v. Rite Aid Corp., No. 17-3975, 2017 WL 4765329 (E.D. Pa. Oct.
20, 2017).


                                                 6
         Case 2:21-cv-03366-MMB Document 1 Filed 07/29/21 Page 7 of 11




       20.     Plaintiffs acted in bad faith by failing to dismiss the Rite Aid Former Defendants

until the day before jury selection despite knowing for years that their allegations against the Rite

Aid Former Defendants were wholly unsupported.

       21.     In their Complaint, Plaintiffs alleged that Ms. Kleiner began purchasing the

products in Rite Aid stores in approximately 1982 and continued to regularly purchase the products

for approximately thirty-five years thereafter at the following stores: “9920 Bustleton Avenue,

11750 Bustleton Avenue, 6401 Oxford Avenue, 9280 Krewstown Road, and 8130 Roosevelt

Boulevard, all in Philadelphia, as well as 1035 County Line Road, Huntingdon Valley, PA; and

800 Bustleton Pike and 1039 2nd Street Pike, both in Richboro, PA.” Compl. ¶ 42. But the reality

is that Plaintiffs have no actual evidence that Ms. Kleiner purchased the products from Rite Aid

and therefore did not have information to support their claims.

       22.     In order to thwart Defendants’ efforts to discover that evidence of these alleged

purchases from Rite Aid stores, Plaintiffs resisted all attempts at discovery by the Rite Aid Former

Defendants.

              a.       The Rite Aid Former Defendants had to file two motions to compel before

       Plaintiffs would agree to provide any discovery regarding proof of purchase, including

       statements from credit cards that Mrs. Kleiner claims she used to purchase the products,

       the time frames in which Mrs. Kleiner allegedly purchased the products at each store, and

       the basis for Plaintiffs’ allegations that the Rite Aid Former Defendants “knew or should

       have known” of the alleged risks with the products. See Defendant Rite Aid Pennsylvania,

       Inc.’s Motion to Compel and To Resolve Dispute Concerning Non-Party Subpoenas Prior

       to the Close of Fact Discovery on November 5, 2018, which is attached as Exhibit F;




                                                 7
         Case 2:21-cv-03366-MMB Document 1 Filed 07/29/21 Page 8 of 11




       Defendant Rite Aid of Pennsylvania, Inc.’s Renewed Motion to Compel and to Resolve

       Dispute Concerning Non-Party Subpoenas, which is attached as Exhibit G.

             b.          Plaintiffs also resisted being deposed, and actually forced Defendants to file

       a motion to compel Plaintiffs’ depositions. See Motion to Compel Depositions of Plaintiffs

       Ellen and Yury Kleiner by Defendants Johnson & Johnson, Johnson & Johnson Consumer

       Inc., and Rite Aid of Pennsylvania, Inc., which is attached as Exhibit H.

       23.        It is not surprising that Plaintiffs were hesitant to provide any discovery, because

discovery confirmed that Plaintiffs had no actual evidence that Ms. Kleiner purchased products at

their stores. For example:

             a.          Discovery confirmed that two of the stores where Ms. Kleiner alleges she

       bought the products from did not even exist as Rite Aid stores at the time she allegedly

       shopped at those stores.         See RATRIAL00005-RATRIAL00021; RATRIAL00073-

       RATRIAL00074.

             b.          Ms. Kleiner’s customer loyalty records from Rite Aid did not show

       evidence of any purchases of Johnson’s Baby Powder or Shower to Shower at Rite Aid

       stores. See Defendants Rite Aid Corporation and Rite Aid of Pennsylvania, Inc.’s Motion

       for Summary Judgment ¶ 132, which is attached as Exhibit I.

             c.          The tangible evidence showed that Ms. Kleiner mostly shopped at other

       stores, including Target, Walmart, CVS, Superfresh, and Walgreen. See id.




                                                   8
         Case 2:21-cv-03366-MMB Document 1 Filed 07/29/21 Page 9 of 11




             d.          Ms. Kleiner also verified that she filled her prescriptions at Rite Aid stores.

       But her prescription medication records confirmed that she did not fill her prescriptions at

       Rite Aid stores as she had verified. See id.3

       24.        Knowing about this unfillable gap in their case versus the Rite Aid Former

Defendants, Plaintiffs sat silently until the night before jury selection because they knew that the

case would be removed if they acted earlier.

       25.        Plaintiffs now attempt to excuse their belated dismissal of the Rite Aid Former

Defendants on a purported desire to shorten the length of trial because of COVID-19. The

evidence shows this is a sham.

             a.          First, the length of trial will not be significantly impacted by dismissal of

       the Rite Aid Former Defendants. The main issue at trial would be whether Plaintiffs can

       prove that perineal use of talcum powder products can cause ovarian cancer and that

       Ms. Kleiner’s use of these products caused her ovarian cancer. This is an issue regardless

       of whether the Rite Aid Former Defendants are in the case.

             b.          Second, the August 2021 trial date was set by agreement of the parties and

       in consultation with the court in January 2021. The parties also agreed that the trial would

       last up to 25 trial days—or 5 weeks. At that time, vaccines were not widely available, the

       COVID-19 case numbers were much higher, the social distancing and other restrictions in

       place were much stronger generally and in the courts more specifically, and travel

       restrictions were still in place.




3
       Plaintiffs have also known since the beginning that Rite Aid of Pennsylvania is a holding
       company that does not own or operate any stores and, therefore, was never a proper party
       to the case.


                                                   9
         Case 2:21-cv-03366-MMB Document 1 Filed 07/29/21 Page 10 of 11




       26.     If the COVID-19 pandemic truly were the issue, Plaintiffs would have either raised

it earlier, or would have sought to continue the trial date. But Plaintiffs did neither. Instead, they

strategically waited until the eve of trial in hopes that doing so would thwart any attempt by the

Johnson & Johnson Defendants to remove this case to federal court where it properly begins. This

false pretense cannot mask Plaintiffs’ bad faith attempt to avoid removal.

IV.    CONCLUSION

       In sum, because there is diversity between Plaintiffs and Defendants, and the Notice was

timely filed due to Plaintiffs’ bad faith, removal of this case is proper. Accordingly, the Johnson

& Johnson Defendants give notice that the civil action styled Ellen Kleiner et al. v. Johnson

& Johnson et al. in the Court of Common Pleas of Philadelphia County, Cause No. 170102505, is

hereby removed to this Court pursuant to 28 U.S.C. §§ 1332, 1441, and 1446.



Dated: July 29, 2021                           Respectfully submitted,

                                                s/Chanda A. Miller
                                               Chanda A. Miller (PA Id No. 206491)
                                               Elizabeth M. Casey (PA Id. No. 325696)
                                               FAEGRE DRINKER BIDDLE & REATH LLP
                                               One Logan Square, Suite 2000
                                               Philadelphia, PA 19103
                                               Tel: (215) 988-2700
                                               Fax: (215) 988-2757
                                               Chanda.miller@faegredrinker.com
                                               Elizabeth.casey@faegredrinker.com

                                               Attorneys for Johnson & Johnson and Johnson
                                               & Johnson Consumer Inc., formerly known as
                                               Johnson & Johnson Consumer Companies, Inc.




                                                 10
        Case 2:21-cv-03366-MMB Document 1 Filed 07/29/21 Page 11 of 11




                                CERTIFICATE OF SERVICE

       I, Chanda A. Miller, hereby certify that on July 29, 2021, I filed a copy of the foregoing

document via the Court’s CM/ECF System, which sent a Notice of Filing Activity to all counsel

of record. The document is available for viewing and downloading from that system. I also

served a copy of the document via electronic mail upon the following:

 Nancy J. Winkler, Esq.
 Todd A. Schoenhaus, Esq.
 EISENBERG, ROTHWEILER, WINKLER,
 EISENBERG, & JECK, P.C.
 1634 Spruce Street
 Philadelphia, PA 19103
 Tel: (215) 546-6636

 Attorneys for Plaintiffs



                                                   s/Chanda A. Miller
                                                  Chanda A. Miller
